Per Curiam.
This was a complaint for partition of real estate, Clester was the defendant below, and Gibson and *11others, the plaintiffs. The issues were submitted to a jury; verdict for the plaintiffs. Defendant moved for a new trial; but his motion was overruled, and he excepted. Thereupon, the court ordered partition, &c., and appointed commissioners , 1 , x 1 , to make it, who were directed to report at a subsequent term. Defendant appeals to this Court. We have often decided that an order for partition, and the appointment of commissioners to make partition, do not constitute a final judgment in the cause, and that, until the coming in of the report of the commissioners, there is no appeal to the Supreme Court. Griffin v. Griffin, 10 Ind. 170.—Cook et al. v. Knickerbocker, 11 Ind. 230.—Hunter v. Miller, Id. 356. It follows, that the appeal in this case, must be dismissed.
J. Broxonlee, for appellant.
Isaac Van Decanter and James F. McDowell, for appellee.
Appeal dismissed with costs.